DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of copending Application No. 16/816,616. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets evaluate claims over time and associate a practitioner with a facility based on volume metrics.
Current Application:
16/816,602
Co-pending Application:
16/816,616
Claim 1 limitations which are of similar scope to claim 11:

identifying a clinic associated with a practitioner by assessing claims processed by the practitioner over a time period…
 Claim 1:  assessing facility claims billed by a facility over a time period to identify a practitioner that performed a procedure at the facility within the time period
…calculating a quantity of the claims that identify the clinic to determine a quantity of clinic claims…
Claim 1: calculating a total quantity of the facility claims billed over the time period that indicate a procedure was performed at the facility
…calculating a total quantity of claims processed by the practitioner over the time period…
Claim 3: and calculating a total quantity of the carrier claims billed by the practitioner over the time period that indicate the practitioner performed a procedure.
and determining whether the practitioner is associated with the clinic based on the quantity of clinic claims and the total quantity of claims.
Claim 4:  determining whether the practitioner and the facility are in a professional relationship apart from an official ownership or employment relationship at least based on the facility procedure volume metric.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a process for associating a clinic with a practitioner based on quantities of claims over time and is grouped under Mathematical Concepts including mathematical relationships and calculations.  As discussed in MPEP 2106.04(a)(I)(A) the mathematical concept comprising a mathematical relationship is a relationship between variables or numbers  Similarly, MPEP 2106.04(a)(I)(C) states a mathematical calculation is a mathematical operation, such as multiplication and or an act of calculating using mathematical methods to determine a variable or number.  Certainly, counting the quantity of clinic claims and practitioner claims and determining an association between a clinic and a practitioner based on the calculated quantities falls within the mathematical concepts of a mathematical relationship and a mathematical calculation.
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the method of claim 1 and the non-transitory computer readable storage medium of claim 11 are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A it is noted that the claims recite an abstract idea falling within the mathematical concepts group enumerated in the groupings of abstract ideas.  The independent claims recite a process for associating a clinic with a practitioner based on quantities of claims over time.  As discussed in MPEP 2106.04(a)(I)(A) the mathematical concept comprising a mathematical relationship is a relationship between variables or numbers  Similarly, MPEP 2106.04(a)(I)(C) states a mathematical calculation is a mathematical operation, such as multiplication and or an act of calculating using mathematical methods to determine a variable or number.  Certainly, counting the quantity of clinic claims and practitioner claims and determining an association between a clinic and a practitioner based on the calculated quantities falls within the mathematical concepts of a mathematical relationship and a mathematical calculation.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Each claim limitation reciting in the independent claims is directed towards a mathematical concept abstract idea, and to the extent, Applicant disagrees and argues there are additional elements in the claim limitations, when considered separately and in combination, such additional elements does not add significantly more to the exception as recognized by the court decisions listed in MPEP § 2106.05(d).
When taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application.  Therefore, when viewed as a whole, if there are additional claim elements, they do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Additionally, dependent claims 2-10 and 12-20 are similarly rejected under 35 U.S.C. 101 and amount to insignificant extra-solution activity and are well-understood, routine, conventional computer functions and therefore likewise to the independent claims, the dependent claims fail to integrate the judicial exception into a practical application and are insufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denarie et al. U.S. Pub. No. 2016/0092649 (hereinafter “Denarie”) in view of Batey et al. U.S. Pub. No. 2019/0206575 (hereinafter “Batey”).
Regarding independent claim 1, Denarie discloses:
identifying a clinic associated with a practitioner by assessing claims processed by the practitioner over a time period (Denarie at paragraphs [0030] and [0034] discloses manifesting [i.e., determining or identifying] that a practitioner is affiliated with a non-retail channel such as hospital or clinic by analyzing such factors as holding appointments at a facility or seeing patients at a facility.  Additionally, Denarie at paragraphs [0002] and [0004]-[0005] discloses identifying practitioners and using medical times within a time window to gather data.) 

While Denarie at paragraphs [0030] and [0034] discloses identifying a practitioner affiliated with a hospital or clinic by analyzing factors, Denarie does not disclose:
calculating a quantity of the claims that identify the clinic to determine a quantity of clinic claims; calculating a total quantity of claims processed by the practitioner over the time period…
However, Batey at paragraphs [0091] and [0137] teaches in part calculating a plurality of metrics, percentages and averages as it relates to practitioners, patient visits and clinics such that the total quantities of claims per clinic and practitioner is known.  For example, if the average profit per client visit for the practitioner is known that is a function of the total practitioner profit divided by the total quantity of visits, and the same is true for the clinic as a whole. 
Both the Denarie reference, and the Batey reference, in the sections cited by the Examiner, are in the field of endeavor of data analytics related to practitioner, clinic and medical claim data.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the associating of practitioners with clinics based analyzing features as disclosed in Denarie with the data analytics and metrics taught in Batey to facilitate in using medical data collected in the industry to improve efficiencies and medical services (See Batey at paragraph [0004]).

and determining whether the practitioner is associated with the clinic based on the quantity of clinic claims and the total quantity of claims (Denarie at paragraphs [0030] and [0034] discloses manifesting [i.e., determining or identifying] that a practitioner is affiliated with a non-retail channel such as hospital or clinic by analyzing such factors as holding appointments at a facility or seeing patients at a facility.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Denarie discloses:
identifying a practitioner ID associated with the practitioner; identifying a clinic ID associated with the clinic; and reading an enrollment database to determine whether the practitioner ID is assigned to the clinic ID (Denarie at paragraphs [0022]-[0023] discloses a practitioner identification number that Examiner is interpreting as reading on a practitioner ID and medical facility address reading on a clinic ID.  Additionally, Denarie at paragraph [0030] discloses an affiliation publication data between practitioners and facilities [i.e., enrollment] and Denarie at [0041] and [0045] discloses reading data from databases and database tables.)

Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Additionally, Denarie discloses:
determining the likelihood the practitioner is a member of the clinic based on: the quantity of clinic claims identifying the clinic; the total quantity of claims processed by the practitioner; and whether the practitioner ID is assigned to the clinic ID within the enrollment database (Denarie at paragraphs [0030] and [0034] discloses manifesting [i.e., determining or identifying] that a practitioner is affiliated with a non-retail channel such as hospital or clinic by analyzing a plurality of factors including an affiliation publication data between practitioners and facilities and Batey at paragraphs [0091] and [0137] teaches in part calculating a plurality of metrics, percentages and averages as it relates to practitioners, patient visits and clinics such that the total quantities of claims per clinic and practitioner is known.  For example, if the average profit per client visit for the practitioner is known that is a function of the total practitioner profit divided by the total quantity of visits, and the same is true for the clinic as a whole.)

Regarding dependent claim 4, all of the particulars of claims 1-2 have been addressed above.  Additionally, Denarie in view of Batey discloses:
determining whether enrollment information for the practitioner and/or the clinic within the enrollment database is stale with respect to real- world associations based on: the quantity of clinic claims identifying the clinic; the total quantity of claims processed by the practitioner; and whether the practitioner ID is assigned to the clinic ID within the enrollment database (Denarie at paragraphs [0030] and [0034] discloses manifesting [i.e., determining or identifying] that a practitioner is affiliated with a non-retail channel such as hospital or clinic by analyzing a plurality of factors including an affiliation publication data between practitioners and facilities and Batey at paragraphs [0091] and [0137] teaches in part calculating a plurality of metrics, percentages and averages as it relates to practitioners, patient visits and clinics such that the total quantities of claims per clinic and practitioner is known.  For example, if the average profit per client visit for the practitioner is known that is a function of the total practitioner profit divided by the total quantity of visits, and the same is true for the clinic as a whole. Lastly, Batey at paragraph [0073] teaches updating affiliations between practitioners and clinics which Examiner is interpreting as reading on determining whether enrollment information is stale.)
.

Regarding dependent claim 5, all of the particulars of claims 1-2 have been addressed above.  Additionally, Denarie discloses:
the practitioner ID is an individual National Provider Identifier (NPI); the clinic ID is an organization NPI; and the enrollment database is a database associated with Provider Enrollment, Chain and Ownership System (PECOS) (Examiner is of the position that further defining a practitioner ID as an NPI, a clinic ID as an organization NPI and a enrollment database as a database associated with PECOS is defining a specific use case and amounts to nonfunctional descriptive material in accordance with MPEP 2111.05 and therefore will not be given patentable weight.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Denarie discloses:
wherein the claims processed by the practitioner over the time period are carrier claims, and wherein identifying the clinic associated with the practitioner comprises reading the carrier claims to identify one or more distinct clinic IDs noted in the carrier claims (Denarie at paragraph [0004] discloses gathering data from medical claims obtained from insurance carriers[i.e., carrier claims] and includes indications as to retail locations Examiner is interpreting as reading on clinic IDs during a time window [i.e., time period].)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Denarie as modified with Batey discloses:
wherein the claims processed by the practitioner over the time period are carrier claims, and wherein calculating the quantity of clinic claims identifying the clinic comprises reading the carrier claims and counting a quantity of the carrier claims that include a clinic ID associated with the clinic (Denarie at paragraph [0004] discloses gathering data from medical claims obtained from insurance carriers[i.e., carrier claims] and includes indications as to retail locations Examiner is interpreting as reading on clinic IDs during a time window [i.e., time period].  Additionally, Batey at paragraphs [0091] and [0137] teaches in part calculating a plurality of metrics, percentages and averages as it relates to practitioners, patient visits and clinics such that the total quantities of claims per clinic and practitioner is known.)
 
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Denarie as modified with Batey discloses:
calculating a clinic proportion by calculating the total number of claims processed by the practitioner that include a clinic ID associated with the clinic, and wherein quantifying the relationship between the practitioner and the clinic comprises quantifying based on the clinic proportion (Denarie at paragraphs [0030] and [0034] discloses manifesting [i.e., determining or identifying] that a practitioner is affiliated with a non-retail channel such as hospital or clinic by analyzing a plurality of factors and Batey at paragraphs [0091] and [0137] teaches in part calculating a plurality of metrics, percentages [i.e., proportions] and averages as it relates to practitioners, patient visits and clinics such that the total quantities of claims per clinic and practitioner is known.)

Regarding dependent claim 9, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Denarie as modified with Batey discloses:
determining whether the clinic proportion meets a threshold; and in response to the clinic proportion meeting the threshold, determining that the practitioner is professionally associated with the clinic (Batey at paragraph [0136] teaches a performance metric with respect to a clinic and making a determination as to where the clinic rates against the performance metric [i.e., threshold]).

Regarding dependent claim 10, all of the particulars of claims 1 and 8-9 have been addressed above.  Additionally, Denarie discloses:
in response to the clinic proportion meeting the threshold, determining whether the practitioner is assigned to the clinic within an enrollment database; and determining whether data for the practitioner in the enrollment database is stale with respect to the practitioner's real-world association with the clinic (Denarie at paragraphs [0030] and [0034] discloses manifesting [i.e., determining or identifying] that a practitioner is affiliated with a non-retail channel such as hospital or clinic by analyzing a plurality of factors including an affiliation publication data between practitioners and facilities, Batey at paragraph [0136] teaches a performance metric with respect to a clinic and making a determination as to where the clinic rates against the performance metric [i.e., threshold] and lastly, Batey at paragraph [0073] teaches updating affiliations between practitioners and clinics which Examiner is interpreting as reading on determining whether enrollment information is stale.)

Regarding independent claim 11, while independent claim 11, a non-transitory computer readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 11 is rejected under the same rationale as claim 1.

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Regarding dependent claim 13, all of the particulars of claims 11-12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 3.

Regarding dependent claim 14, all of the particulars of claims 11-12 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 4.

Regarding dependent claim 15, all of the particulars of claims 11-12 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 5.

Regarding dependent claim 16, all of the particulars of claim 11 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 6.

Regarding dependent claim 17, all of the particulars of claim 11 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 7.

Regarding dependent claim 18, all of the particulars of claim 11 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 8.

Regarding dependent claim 19, all of the particulars of claims 11 and 18 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 9.

Regarding dependent claim 20, all of the particulars of claims 11 and 18-19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154